   Case 1:20-cv-21601-KMW Document 19-7 Entered on FLSD Docket 04/29/2020 Page 1 of 2


Feeley′    Matthew(USAFLS)

From:                            Archy < mark@genesis2church.is>
Sent:                            Wednesday, Apnl22, 2020 11:39 AM
To:                              Goldstein, Ross; mark@genesis2church.is; jordan@genesis2church.is;
                                joseph@genesis2church.is;jonathan@genesis2church.is; Frank, David; Feeley, Matthew
                                 (USAFLS)
Subject:                         United States v. Genesis ll Church




Re: United States of America v. Genesis II Church of Health & Healing, et al., Case No. 20-21601-ClY
(Southern District of Florida)



Gentlemen:

I direct this letter to you all, both in your individual capacities as well as officers in the DOJ to stop harassing
our Church and its practices i.e. its Sacraments. Your letter demanding us to do anything is NOT applicable to
us as a Church. You all know that a Church and its members information and donations are privileged
information. Example: Doctor and Patient privilege. Pastor and Member privilege. You can't demand us to do
what you are asking us to do. Again, you are violating our 1st Amendment rights.

Also, if you attempt to enter into our Church forcibly you will be 'in trespass'. You are on notice!

I do want to calm things down here. We have suspended our providing our G2Church Sacraments since the
TRO, 'under duress'. We are in a time of prayer and are asking the Lord to STOP this harassment.

So, we are obeying your TRO but'under duress' so I guess you accomplished what you wanted to accomplish
in stopping us providing our Sacraments free and by donations. If cool heads prevail then you can stop and you
can tell your superiors that we have complied but make sure you include 'under duress'. This will be fought
by the people of the US, God and us. We are a peaceable people and only want peace and freedom.

May the Lord help us all to see the truth in all we do                                           GOVERNMENT
                                                                                                    EXHIBIT
Bishop Mark S. Grenon
                                                                                                CASE
                                                                                                NQ

                                                                                                認Br子
 Case 1:20-cv-21601-KMW Document 19-7 Entered on FLSD Docket 04/29/2020 Page 2 of 2



"All laws which are repugnant to the Constitution are null and void." (Marbury   vs.   Madison,
                                          180s.)

       "Nothing is lawfully right that is morally wrong"   - Bishop Mark S. Grenon
